Citation Nr: 1441636	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  11-27 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus as due to claimed inservice exposure to herbicides.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to December 1979.  The Veteran had subsequent Reserve service.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a November 2007 rating decision, service connection was denied for DM and a right knee disability.  The Veteran did not perfect an appeal.  He filed a new claim in March 2010.  However, subsequent to the November 2007 decision, additional service department records were received, including personnel records.  The Board notes that VA has been unable to locate any of the Veteran's active duty medical records, although Reserve records have been secured.  

Under the provisions of 38 C.F.R. § 3.156(c), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  See 38 C.F.R. § 3.156(c).   Therefore, pursuant to 38 C.F.R. § 3.156(c), the Veteran's claim of service connection for DM and right knee disability will be reconsidered.  

The issue of service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

DM was not manifest during service, within one year of service and is not attributable to service to include claimed herbicide exposure.


CONCLUSION OF LAW

DM was not incurred in or aggravated by active service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in an April 2010 letter.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran.  Here, the Veteran's service treatment records (STRs) from active duty are unavailable, as indicated below.  Under such circumstances, the United States Court of Appeals for Veterans Claims (Court) has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

It is further noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).  

In this case, with regard to the claim of service connection for DM, the Veteran's sole contention is that he developed DM in 1993 (after service) because he was exposed to herbicides in Korea when he served along the DMZ.  As discussed in detail below, the Veteran did not serve during the period of time for which presumptive service connection is statutorily granted.  The duty to assist cannot assist the Veteran in establishing that he served during the requisite period of time.  Thus, VA's duty to assist has been met.  

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).
Service Connection

The Veteran claims entitlement to service connection for DM, which he argues was caused by exposure to herbicides such as Agent Orange during active service.  For the following reasons, the Board concludes that service connection is not warranted. 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

DM will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of the veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shown as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

Service connection may also be granted for disability resulting from disease or injury incurred during active duty for training (ADT), or injuries suffered during inactive duty training (IDT) to include when a cardiac arrest or a cerebrovascular accident occurs during such training.  See 38 U.S.C.A. §§  101(24), 106.

Reserve and National Guard service generally means ADT and IDT.  ADT is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  IDT includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Active military service includes active duty, any period of ADT during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of IDT during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 1106; 38 C.F.R. § 3.6(a).

In addition, VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  See 38 C.F.R. § 3.309(e).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.   In addition, a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the department of Defense, operated in or near the Korean DMZ, in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such serve to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See also 38 C.F.R. § 3.814(c)(2).  38 C.F.R. § 3.307 (a)(6)(iv).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

In order to benefit from the presumption of service connection for diseases associated with herbicide exposure, a veteran must have one of the diseases enumerated in section 3.309(e), including DM.  In this case, the Veteran does not assert nor does the record show that he served in Vietnam.  Rather, he asserts that he served in Korea and was stationed for duty, on a rotational basis, along the DMZ during 1978 and 1979.  He does not contend nor is it shown that he served in Korea at another time.  Thus, it is clear that the Veteran did not serve in Korea between April 1, 1968, and August 31, 1971, in a unit that operated in or near the Korean DMZ (i.e. demilitarized zone).

When a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  

The Veteran's active duty service treatment records are unavailable.  See August 2009 Formal Finding of Unavailability of Federal Records (Service Treatment Records).  However, his Reserve duty records as well as post-service records are available for review.  The Veteran indicated in his application for compensation and pension that DM had its onset in 1993.  His assertions are solely based on DM being the result of Agent Orange exposure; however, as noted, his service dates post-date the use of herbicides in Korea.  The medical records do not show that DM was manifest during his Reserve service or for years after service.  There is no competent opinion placing the onset of DM to service or within one year thereof.  As noted, the Veteran himself places the onset later, but contends that it is related to service by way of herbicide exposure which has not been substantiated.  

While the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which service connection may be granted.  Given the evidence of record, service connection for DM must be denied  on a direct and on a presumptive basis.  The record does not establish that DM was manifest during active service, within one year of service, or during ADT, or is otherwise related to service.  The Veteran did not serve in Vietnam or the inland waterways and also had no service at the DMZ in Korea during the period from April 1968 through August 31, 1971, no actual exposure to herbicides, and no competent evidence linking the currently diagnosed disability to service.  As such, the preponderance of the evidence is against the Veteran's claim for service connection.  Because the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for DM as secondary to claimed inservice exposure to herbicides is denied.  


REMAND

With regard to the right knee, the Veteran asserts that he injured his right knee during service in a fall.  The record contained a lay statement from a service buddy who indicated that he was on the same tank when the Veteran was injured.  After the accident, the buddy recalled that he Veteran could not participate in physical activities due to the injury.  The Board notes that this individual does not specifically state the nature of the injury.

The Veteran testified that he underwent surgery for residuals of the claimed inservice injury about two years after service.  A review of the Reserve and post-service records shows that in May 1990 letter, a private physician, Dr. R.G.W., indicated that the Veteran had been under his care for knee problems.  On a subsequent August 1990 Reserve Quadrennial examination, the Veteran reported that he underwent arthroscopic knee surgery in February 1990.

The Veteran was seen in March 1991 for a low back injury.  In that report, it was noted that the Veran had undergone arthroscopic knee surgery in 1989 for a work-related accident which occurred in 1988.  The Veteran also testified that he re-injured his right knee after service.  

The Veteran testified that he had the surgery at the Baylor Medical Center in Garland, Texas, but that the records were unavailable.  However, it is unclear if the Veteran underwent one or two surgery.  He should be requested to clarify that matter and any available records should be obtained.  The record indicated that the post-service injury was work-related.  The Veteran should be requested to clarify if he had a workers' compensation claim.  If so, any records pertaining to that matter should be obtained.  The complete clinical records of Dr. W. should also be requested.  

Finally, the Veteran should be afforded a VA examination to assess the etiology of any current right knee disability.   

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and determine the following:

(a) Did he undergo one or two right knee surgeries and who were the medical providers.  

(b) Did the Veteran file a workers' compensation claim when he injured his right knee post-service.  If so, identify the employer and medical providers who furnished medical care.

2.  After securing the appropriate medical release, obtain and associate with the record copies of all clinical records, which are not already in the record, of the Veteran's treatment by Dr. W., as well as any of the medical providers identified in Paragraph one (1), above and any employer identified in Paragraph one (1), above.  Additionally, in light of the forthcoming changes to the 38 U.S.C.A. § 5103A(2)(B), the RO/AMC must make two attempts for the relevant private treatment records or make a formal findings that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be associated with the record.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current right knee disability.  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current right knee disability had its clinical onset during service or is related to any in-service disease, event, or injury.  If arthritis is present, the examiner should also opine if it was manifest in the initial post-service year following active service.  The lay evidence of record, including the statements/testimony of the Veteran as well as the "buddy" statement should be considered and commented upon.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

4.  The RO/AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

5.  The RO/AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


